F|LED

UNITED STATES DISTRICT COURT UCT 3 0 2009

FOR THE DISTRICT OF COLUMBIA NANC¥ MAYER wmrrmerg~

u.s. o:srmcr counr' CLERK

Jeffrey M. Young-Bey,
Plaintiff,
Civil Action No. 09-1414 (UNA)

V.

Esther D. Elder et al.,

\_/\_/S§/\./S§/§/\./

Defendants.
MEMORANDUM ORDER VACATING PRIOR ORDER AND
BARRING PRISONER FROM PROCEEDING IN FORMA PAUPERIS

Plaintiff, a prisoner proceeding pro se, has submitted a motion to reinstate his case, which
was dismissed on jurisdictional grounds by order dated July 29, 2009. Because the plaintiff is
barred from filing in forma pauperis, the prior order granting him leave to proceed in forma
pauperis will be vacated, and his motion to reinstate will be denied as moot.

Federal law requires a court to dismiss a complaint filed without prepayment of the filing
fee any time the court determines that the complaint is frivolous, fails to state a claim upon which
relief may be granted, or seeks monetary relief against a defendant who is immune from such
relief. 28 U.S.C. § 1915 (e)(Z)(B). lf a prisoner has three such dismissals in civil actions or
appeals, he is no longer permitted to proceed in forma pauperis, unless he can show that he is in
"imminent danger of serious physical injury." 28 U.S.C. §l9l5(g).

In at least three prior civil actions or appeals, the plaintiffs cases were dismissed because
they were frivolous or failed to state a claim. In Young-Bey v. Swanson, 3 Fed. Appx. 929 (l0th
Cir. Feb. 23, 2001), the Tenth Circuit’s decision expressly affirmed the district court’s dismissal

of the plaintiffs consolidated cases on the grounds that they were frivolous and failed to state a

claim. Both the district court decision and the appeals court decision count as strikes. See
Thompson v. DEA, 492 F.3d 428, 433, 436 (D.C. Cir. 2007). In Young Bey v. Department of
Justice et al., Civil Action No. 88-l757, 1989 WL l5849 (D.D.C. Feb. 13, l989), the court
dismissed the plaintiffs complaint because the unstated, but implied, claims either failed to state
a claim upon which relief could be granted or sought damages from those immune from
damages. ln Young-Bey v D.C. Board of Parole, Civil Action No. 88-476 (D.D.C. Dec. 7, 1988),
and in Young-Bey v. Barry et al., Civil Action Number 88-705 (D.D.C. June l9, 1990), the court
granted the defendants’ motions to dismiss the plaintiff s Section 1983' complaints for failure to
state a claim upon which relief could be granted, or in the alternative for summary judgment. In
Young-Bey v. Rudasz'll, Civil Action Number 89-2448 (D.D.C. September l9, 1989), the court
sua sponte dismissed the plaintiffs Section 1983 action for failure to state a claim upon which
relief may be granted.z Because the plaintiff had accumulated at least three strikes before he filed
this case, he should have been barred from filing without first pre-paying the filing fee in full. 28
U.S.C. § l9l5(g). Accordingly, it is hereby

ORDERED that the portion of the Order issued July 29, 2009, granting leave to the
plaintiff to proceed in forma pauperis is VACATED; it is further

ORDERED that the plaintiffs motion to reinstate this case is DENIED as moot; and it is

further

‘ 42 U.S.C. § 1983.

2 Subsequent to filing this action, the plaintiff accumulated another strike. See Young-Bey
v. Robinson, Civil Action No. 09-1669 (D.D.C. September 2, 2009) (dismissing the complaint for
failure to state a claim upon which relief may be granted).

_2_

ORDERED that the prisoner-plaintiff is barred by application of 28 U.S.C. § 191 5(g)

from proceeding in forma pauperis,

Date: / o ll g\ 0 Q nited States District Judge